Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) a program generally linked to a search device/computer. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to using models to extrapolate parameter values, using methods such as data interpolation and estimation, which are conventional in computerized data processing and modeling/forecasting. When considered as a whole, the claim amounts to nothing more than a purely conventional computerized implementation of applicant’s formula. See MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility). To conclude, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not effect a transformation or reduction of a particular article/workpiece to a different state or thing, such as linkage with an improved etch on a substrate or generating a high quality plasma in a reactor, nor does it appear to add unconventional steps that confine the claim to a particular useful application, or other substantive, practically and tangibly meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Based on the 101 interim eligibility guidance, the claim recites data processing generally linked to a computer/computing unit. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates primarily to mere data calculation and correlation. It also recite an abstract idea, since it covers 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the input parameter values…the processing… the goal…". Though input parameter value was introduced in singular it was not plural therefore it is unclear how it suddenly became many without previous introduction or explanation. Another, more consistent, way of phrasing would be a plurality of the input parameter value or sets containing a plurality of the input parameter value. Additionally, there is no mention of the goal by itself although goal output parameter value was mentioned, it should be clarified how the goal came about and its relationship with the goal output param value. It is unclear if these are the same things are separate or is simply a typo during amendment drafting. It appears that the goal is a separate, distinct element and should come before the goal output parameter value since the latter appears to be based off the former by its name, goal output parameter value. Furthermore, there is no introduction of the processing and if it is a specific type of processing, such as etching or deposition and how it originated, such as using the term a processing of a wafer or substrate in a reaction chamber. Additionally, the claim 1 as well as claims 4, 6,  cite output parameter values then cites the output parameter value in the singular and it should be clarified which one of the multiples is clearly identified and not just an arbitrary and abrupt appearance since using the definite article “the” presupposes a certain degree of previously known specificity. Another way of 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Regarding the 35 USC 112(b) rejections, some issues have been addressed and their rejections withdrawn. However, there are unresolved issues which the applicant has not addressed either by amendment or response and are their rejections are therefore maintained. Regarding the 35 USC 101 rejections, the applicant asserts that claim 1 does not recite a mental process because it does not recite any "observations, evaluations, judgments, and opinions" in connection with the human mind. He further asserts without explanation that the human mind cannot practically perform any of the functions in the claim. Per MPEP 2106.04(a2)IIIc, the claim recites a control unit/generic computer performing a mental process and gives some examples, for example, in re Benson, which cites a relatively more complex/abstract process related to a mathematical conversion process than at least some of the cited claim language below, which is quite general/broad. “Build a prediction model from learning data which is sets of the input parameter values of the processing apparatus and output parameter values which are results of the processing that the processing apparatus performs on the basis of the input parameter values” could most certainly be performed in a mind on a conceptual level when designing a model. For example, the mind can visualize a linear model/graph y=mx+b, where y and x are the input and output parameter values. Furthermore, the claims also explicitly cite abstract ideas in the form of mathematical concepts, in the form of mathematical relationships, MPEP 2106.04a2(IA,C), such as numerical manipulation, “interpolating values between the goal output parameter value and an output parameter value which is selected from the output parameter values and is closest to the goal output parameter value… estimate input parameter values which correspond to the goal output parameter value and the target output parameter value…the input parameter value converges to the goal output parameter value in a predetermined range.” The applicant further asserts, without explanation, the claims integrate a Judicial Exception Into A Practical Application. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUECHUAN YU/Primary Examiner, Art Unit 1718